     Case 2:18-cv-08566-AB-SK Document 5 Filed 10/05/18 Page 1 of 2 Page ID #:91



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
6    Assistant United States Attorney
     Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391
9         Facsimile: (213) 894-7177
          E-mail:    John.Kucera@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,               No. CV 18-8566
15
16             Plaintiff,                    WARRANT

17                   v.

18   $5,462,027.17 IN BANK FUNDS
     SEIZED FROM COMPASS BANK ACCOUNT
19   ‘3873; AND $407,686.14 IN BANK
     FUNDS SEIZED FROM COMPASS BANK
20   ACCOUNT ‘4862,
21             Defendants.
22
23
          TO: UNITED STATES MARSHALS SERVICE:
24
          A Verified Complaint for Forfeiture having been filed in this
25
     action,
26
          IT IS ORDERED that you seize the defendants, $5,462,027.17 in
27
     Bank Funds Seized from Compass Bank Account ‘3873; and $407,686.14 in
28
     Bank Funds Seized from Compass Bank Account ‘4862, and cause the same
     Case 2:18-cv-08566-AB-SK Document 5 Filed 10/05/18 Page 2 of 2 Page ID #:92



 1   to be detained in your custody, or in the custody of a Substitute
 2   Custodian, until further notice of the Court, and that you give due
 3   notice to all interested persons that they must file their Claims and
 4   Answers with the Clerk of this Court within the time allowed by law.
 5        YOU ARE FURTHER ORDERED to file this process in this Court with
 6   your return promptly after execution.
 7

 8        DATED:   _______________________
 9

10

11                                           KIRY K. GRAY, Clerk
12                                           _____________________________
13
                                             Deputy Clerk of Court

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            2
